            Case q?:15-cv-08047-JFW-E Document 82 Filed 02/21/20 Page 1 of 28 Page ID #:1368


                      1   CROWELL & MORING LLP
                          Kathleen Taylor Sooy (a~dmitted pro hac vice, ksooy crowell.com)
                  2       A ril N. Ross (admitted pro hac vice, aross@crowel .com)
                          1~O 1 Pennsylvania Ave., N.W.
                  3       Washington, DC 20004
                          Telephone: 202.624.2500
                  4       Facsimile: 202.628.5116
                  5  CROWELL & MORING LLP
                     Andrew Holmer(SBN 268864, aholmer@crowell.com)
                 6 ~ 515 South Flower St., 40th Floor
                     Los Angeles, CA 90071
                 7 Telephone: 213.622.4750
                     Facsimile: 213.622.2690
                 8
                     GREGORY R. OXFORD SBN 62333)
                 9 ISAACS CLOUSE CROS &OXFORD LLP
                     21515 Hawthorne Boulevard, Suite 950
                10 Torrance, California 90503
                     Telephone: 310)316-1990
                1 1 Facsimile:( 10)316-1330
                     goxford(a~icclawfirm.com
                12
                     Attorneys for GENERAL MOTORS LLC
                13
                14
                                             UNITED STATES DISTRICT COURT
                15
                                            CENTRAL DISTRICT OF CALIFORNIA
                16
                                                      WESTERN DIVISION
                17
                18
                          ESTATE OF WILLIAM D.                   Case No. 2:15-cv-08047 JFW(Ex)
                19
                          PILGRIM,et al.,                                 STIPULATED
                20                                                ROTECTI~ ORDER
                                                  Plaintiffs,
                21                                               DISCOVERY DOCUMENT:
                                vs.                              REFERRED TO MAGISTRATE
                22                                               JUDGE CHARLES F. EICK
                          GENERAL MOTORS LLC and
                23        DOES 1-50 inclusive,

                24
                25                          Defendants.

                26
                27
                28
   CROWELL
& Moa~NG LLP
A TT(1RNEY5 AT LA W
             Case :15-cv-08047-JFW-E Document 82 Filed 02/21/20 Page 2 of 28 Page ID #:1369


                       1         Disclosure and discovery in the above-captioned action ("Action") are likely
                   2       to involve production of confidential, proprietary, or private information for which
                   3       special protection from public disclosure and from use for any purpose other than
                   4       prosecuting this litigation may be warranted. Accordingly, the parties hereby
                   5       stipulate to and petition the court to enter the following Stipulated Protective Order.
                   6             The purpose of this Protective Order is to protect discovery material that is
                   ~       confidential or privileged and facilitate the prompt resolution of disputes over
                   g       confidentiality and privilege, pursuant to the Court's inherent authority, its
                   9       authority under Federal Rule of Civil Procedure 26(cl and Federal Rule ofEvidence
                 10        502(d), and the judicial opinions interpreting such Rules.
                 11        I.    CONFIDENTIALITY
                 12              1.        Information. "Information" includes the contents of documents and
                 13        other data, any data and information derived from or associated with documents
                 14        (whether physical or in electronic format), oral and written testimony, answers to
                 15        interrogatories, admissions, and data and information derived from objects other
                 16        than documents, produced or disclosed in these proceedings by any party to the
                 17        above-captioned case, or by any third party (the "Producing Pariy") to any other
                 1g        party or parties, subject to the provisions in Paragraphs 5 and 6 of this Order (the
                 19        "Receiving Party").
                 20              2.        Confidentiality Designations. This Order covers Information that
                 21        the Producing Party or any party to the above-captioned case ("Designating Party")
                 22        designates as "Confidential" or "Highly Confidential." Information may be
                 23        designated as Confidential when:(i) the Designating Party reasonably believes that
                 24        the Information constitutes, reflects, discloses or contains Information subject to
                 25        protection under Federal Rule of Civil Procedure 26(cl or other confidential, non-
                 2C        public information; or (ii) the Designating Party reasonably believes that the
                 27        Information is protected by federal, state, or foreign data protection laws or other
                 28        privacy obligations, including (but not limited to) consumer and third- party names,
   CROWELL                                                                     [PROPOSED] STIPULATED PROTECTIVE ORDER
& MoaiNc LLP                                                        -2                     CASE NO. 2:15-CV-08047 JFW(EX)
A TT()RN EYS AT LA W
           Case :15-cv-08047-JFW-E Document 82 Filed 02/21/20 Page 3 of 28 Page ID #:1370


                    1   such as the first and last names of persons involved in an accident or of other
                2       individuals not directly involved in an accident but included in documents related to
                3       an accident; Social Security Numbers; health information relating to the past,
                4       present or future physical or mental health or condition of an individual; the
                5       provision of health care to an individual, or the past, present or future payment for
                6       the provision of health care to an individual; driver's license or other identification
               '7       numbers; personal financial information such as tax information, bank account
                    g   numbers, and credit card numbers; insurance claim numbers; insurance policy
                    g   numbers; VIN numbers; or the personal email addresses or other contact
               10       information of GM's officers, board members, and employees ("Personal
               11       Information"). Information may be designated as Highly Confidential when:(i) the
               12       Designating Party reasonably believes that the documents or information contain
               13       competitively sensitive information regarding trade secrets, product designs or
               14       strategies, testing, research, development, technical, marketing, planning,
               15       commercial or financial information, or other sensitive information, the disclosure
               16       of which to third party competitors may result in commercial harm; or (ii) the
               17       Designating Party reasonably believes that the documents or information includes
               ig       Personal Information. Subject to provisions of Paragraph 3(b), the parties shall
               19       make Confidential and Highly Confidential designations in good faith to ensure that
              2p        only those documents that merit Confidential or Highly Confidential treatments are
              21        so designated.
              22              3.         Procedure for Confidentiali , Desi nations.
              23                            (a)   Designation. To designate Information as Confidential or
              24        Highly Confidential, a Designating Party must mark it or identify it on the record as
              25        such. Either designation may be withdrawn by the Designating Party. If testimony
              2C        is orally designated as Confidential or Highly Confidential during the course of a
              27        deposition, the court reporter shall transcribe the pages so designated in a separate
              28        volume marked accordingly. Any portion of a deposition so designated, or
  CROWELL                                                                   (PROPOSED] STIPULATED PROTECTIVE ORDER
& Moa~Nc LLP                                                     -3                     CASE NO. 2:15-CV-08047 JFW(EX)
A TTORNEYS AT LAW
            Case :15-cv-08047-JFW-E Document 82 Filed 02/21/20 Page 4 of 28 Page ID #:1371


                      1   separately bound, shall not be filed with the court, except in accordance with this
                  2       Protective Order. When notified to do so, persons attending depositions, other than
                  3       the witness and his or her outside counsel, provided that the witness and his or her
                  4       outside counsel have signed the appropriate Agreement attached to this Protective
                  5       Order, must leave the room before any discussion of any designated Information, or
                  6       any excerpts, summaries, or information derived therefrom, that the person is not
                 '7       entitled under this Protective Order to review.
                  g                          (b)    Bulk Designation. To expedite production of potentially
                  9       voluminous materials, a Producing Party may, but is not required to, produce
                10        materials without a detailed confidentiality review, subject to the "claw-back"
                11        procedures in Paragraphs 3(fl, 9 and 10 of this Order, or as otherwise agreed to. In
                12        so doing, the Producing Party may designate those collections of documents that by
                13        their nature contain "Confidential" or "Highly Confidential" Information with the
                14        appropriate designation notwithstanding that some of the documents within the
                15        collection may not qualify for such designation. The materials that may be so
                16        designated shall be limited to the types or categories of documents that the
                1'7       Producing Party reasonably believes may contain Confidential or Highly
                1g        Confidential Information, as defined in Paragraph 2 of this Order. Notwithstanding
                19        the foregoing, a Receiving Party may at any time challenge the designation of one
                20        or more particular documents as Confidential or Highly Confidential on the
                21        grounds that it does not or they do not qualify for such protection. If the Producing
                22        Party agrees, it must promptly notify all Receiving Parties that it is withdrawing or
                23        changing the designation.
                24                           (c)    Marking. All or any part of a document, tangible object,
                25         discovery response, or pleading disclosed, produced, or filed by a Producing Party
                2C         may be designated Confidential or Highly Confidential by marking the appropriate
                2'7        legend ("CONFIDENTIAL" or "HIGHLY CONFIDENTIAL") on the face of the
                2g         document and each page so designated. With respect to tangible items or
   CROWELL                                                                   [PROPOSED]STIPULATED PROTECTIVE ORDER
& Moa~nrc LLP                                                      -4                   CASE NO. 2:]S-CV-08047 JFW(EX)
A TT(IRNF.YS AT LAW
            Case x:15-cv-08047-JFW-E Document 82 Filed 02/21/20 Page 5 of 28 Page ID #:1372


                       1   electronically stored Information produced in native format, the appropriate legend
                   2       shall be marked on the face of the tangible item or media containing electronically
                   3       stored Information, if practicable, or by written notice to the Receiving Party at the
                   4       time of disclosure, production or filing that such tangible item or media is
                   5       Confidential or Highly Confidential or contains such Information. Whenever any
                   6       Information produced as electronically stored information, and designated as
                  '7       Confidential or Highly Confidential, is reduced to a hard-copy or electronic
                   g       document, such copy shall be marked with the appropriate legend.
                   9                          (d)    Redaction. Any Producing Party may redact from the
                 10        documents and things it produces any Confidential or Highly Confidential
                 11        Information, as defined in Paragraph 2, that the Producing Party claims is irrelevant
                 12        and nonresponsive (including but not limited to proprietary financial information
                 13        and information about products or components unrelated to the Action) or that is
                 14        subject to attorney-client privilege, work-product protection, a legal prohibition
                 15        against disclosure, or any other privilege or immunity. The Producing Party shall
                 16        mark each thing where matter has been redacted with a legend stating
                 1'7       "REDACTED,"         "CBI,"      "PRIVACY,"        "PII,"      "NON-RESPONSIVE,"
                 1g        "PRIVILEGED," or a comparable notice. Where a document consists of more than
                 19        one page, each page on which Information has been redacted shall be so marked.
                 20        The Producing Party shall preserve an unredacted version of each such document.
                 21        The process for challenging the designation of redactions shall be the same as the
                 22        process for challenging the designation of Confidential and Highly Confidential
                 23        Information set forth in Paragraph 4. If counsel for the Producing Party agrees that
                 24        Information initially redacted shall not be subject to redaction or shall receive
                 25        alternative treatment, or if the Court orders that those materials shall not be subject
                 26        to redaction or shall receive alternative treatment, and the Information is
                 27        subsequently produced in unredacted form, then that unredacted Information shall
                 2g        bear the legend "Confidential" or "Highly Confidential" and shall continue to
  CRowe~~                                                                      [PROPOSED]STIPULATED PROTECTIVE ORDER
& Moa~Nc LLP                                                        -5                    CASE NO. 2:15-CV-08047 JFW(EX)
A TT(IRN F.YS AT LAW
          Case :15-cv-08047-JFW-E Document 82 Filed 02/21/20 Page 6 of 28 Page ID #:1373


                1    receive the protections and treatment afforded to documents bearing those
                2    designations.
                3                       (e)    Timing. Subject to the provisions of Paragraphs 3(fj, 9
                4    and 10, documents and other objects must be designated as Confidential or Highly
                5    Confidential, and redactions must be applied to Highly Confidential Information,
                6    before disclosure. In the event that a Producing Party designates some or all of a
               '7    witness's deposition testimony as Confidential or Highly Confidential, the specific
                g    page and line designations over which confidentiality is claimed must be provided
                g    to the Receiving Party within forty-five (45) days of receipt of the final transcript,
              10     provided, however, that the Receiving Party will consider reasonable requests for
              11     an extension of the deadline. Deposition testimony shall be treated as Highly
              12     Confidential pending the deadline.
              13                        (~     Errors. Disclosure of Confidential or Highly Confidential
              14     Information does not waive the confidential status of such Information. In the event
              15     that Confidential or Highly Confidential Information is disclosed without a marking
              16     or designation of it as such, the Producing Party or a third-party may thereafter
               1'7   assert a claim or designation of confidentiality, and the Producing Party shall
               1g    promptly provide replacement media. Thereafter, the Receiving Party must
               19    immediately return the original Confidential or Highly Confidential Information
              20     and all copies of the same to the Producing Party and make no use of such
              21     Information.
              22           4.        Challenges to Confidentiality Designations. Any party may object
              23     to the propriety of the designation of specific material as Confidential or Highly
              24     Confidential by serving a written objection upon the Designating Party's counsel
              25     specifying the specific documents it challenges, by Bates Number, and explaining
              26     the basis for each challenge. The Designating Party or its counsel shall thereafter,
              2'7    within fifteen (15) calendar days, respond to such objection in writing by either of
              28     the following: (i) agreeing to remove the designation; or (ii) stating the reasons for
  CaowE~~                                                                [PROPOSED] STIPULATED PROTECTIVE ORDER
& MoaiNc LLP                                                  -6                     CASE NO. 2:15-CV-08047 JFW(EX)
A TTORNEYS AT LAW
            Case :15-cv-08047-JFW-E Document 82 Filed 02/21/20 Page 7 of 28 Page ID #:1374


                  1   such designation. Counsel may agree to a reasonable extension of the fifteen-day
                  2   period, if necessary. If the objecting party and the Producing Pariy are subsequently
                  3   unable to agree upon the terms and conditions of disclosure for the materials) in
                  4   issue, the objecting party may move the Court for an order withdrawing the
                  5   designation as to the specific designation on which the Parties could not agree. On
                      such a motion, the Designating Party shall have the burden of proving that "good
                '
                7     cause" exists for the designation at issue and that the material is entitled to
                  g   protection as Confidential or Highly Confidential Information under applicable law.
                  g   In the event a motion is filed by the objecting party, the Information at issue shall
                10    continue to be treated in the manner as designated by the Designating Party until
                11    the Court orders otherwise. Unless a prompt challenge to a Designating Party's
                12    confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
                13    unnecessary economic burdens, or a significant disruption or delay of the litigation,
                14    a Receiving Party does not waive its right to challenge a Confidential or Highly
                15    Confidential designation by electing not to raise a challenge promptly after the
                16    original designation is disclosed and may challenge a designation at such time as
                17    the Receiving Party deems appropriate. Each party shall bear its own fees and costs
                1g    related to any challenges of confidentiality designations under this Protective Order.
                19          5.        Access to Confidential Information. The Receiving Party may share
                20    Confidential Information with only the following persons and entities related to the
                21    above-captioned case:
                22          (a)       The Court and its staff;
                23          (b)       Parties named in the above-captioned case or with respect to GM,
                24    any employees or former employees engaged in assisting GM's attorneys in the
                25    conduct ofthe Action;
                26          (c)       Parties' counsel and their staff;
                2'7         (d)       Court reporters (including audio and video), interpreters, translators,
                28    copy services, graphic support services, document imaging services, professional
   CROWELL                                                                [PROPOSED] STIPULATED PROTECTIVE ORDER
& Moa~Hc LLP                                                     -7                   CASE NO. 2:15-CV-08047 JFW(EX)
A TTI)RN EYS AT LAW
           Case :15-cv-08047-JFW-E Document 82 Filed 02/21/20 Page 8 of 28 Page ID #:1375


                    1   jury or trial consultants, and e-discovery, database or coding services retained by
                2       counsel, provided that these individuals or an appropriate company official with
                3       authority to do so on behalf of the company executes an agreement attached hereto
                4       as Appendix A;
                5             (e)       Special masters;
                             (~         Mediators;
                ~             (g)       The direct staff of those identified in Paragraphs 5(e) and 5(~,
                    g   provided they execute an agreement in the form attached hereto as Appendix A;
                9             (h)       Deponents and trial witnesses during a deposition or trial who have
              10        a reasonable need to see the Confidential Information in order to provide testimony,
              11        provided such witness executes an agreement in the form attached hereto as
               12       Appendix A;
               13             (i)       Independent experts of the Receiving Party to whom disclosure is
              14        reasonably necessary for this Action and who have signed the agreement attached
              15        as Appendix A.
               16                                 i.       An independent expert means an individual expert
               1~       and/or individual independent consultant retained or employed to advise or assist
               1g       counsel in prosecuting or defending claims in the Action.
               19                                 ii.     .Any person who was entitled to view Confidential
              20        or   Highly   Confidential Information         solely    as    an Independent Expert,
              21        notwithstanding the fact that he or she is no longer serving as an Independent
              22        Expert in the Action, is still bound by all provisions of this paragraph until the final
              23        disposition of this Action, or until four years after the independent expert has last
              24        reviewed Confidential Information, whichever is earlier.
              25                           (j)    Any other person to whom the Producing Party, in
              26        writing, authorizes disclosure.
              2'7             6.        Access to Hi~y Confidential Information. The Receiving Party
              28        may share Highly Confidential Information with only the following persons and
   CROWELL                                                                      [PROPOSED]STIPULATED PROTECTIVE ORDER
& Moa~NG LLP                                                      -g                       CASE NO. 2:15-CV-08047 JFW(EX)
A TTORNEYS AT LAW
            Case :15-cv-08047-JFW-E Document 82 Filed 02/21/20 Page 9 of 28 Page ID #:1376


                      1   entities related to the above-captioned case:
                  2                          (a)    The Court and its staff;
                  3                          (b)    Court reporters (including audio and video), interpreters,
                  4       translators, copy services, graphic support services, document imaging services,
                  5       professional jury or trial consultants, and e-discovery, database or coding services
                          retained by counsel, provided that these individuals or an appropriate company
                '
                7         official with authority to do so on behalf of the company executes an agreement
                  g       attached hereto as Appendix A;
                  9                          (c)    Special masters, mediators and their staff, provided that
                10        such persons execute an agreement attached hereto as Appendix A;
                11                           (d)    Counsel in the Action, the Receiving Party's external
                12        counsel, and a Receiving Party's internal counsel whose primary responsibilities
                13        include overseeing litigation in the above-captioned case, and their direct staff,
                14        provided that (i) the proposed recipient agrees to be bound by this Order and signs
                15        the agreement attached hereto as Appendix A;(ii) the proposed recipient agrees to
                16        be bound by any discovery-related or protective Orders, including Federal Rule of
                1~        Evidence 502(d) Orders, that may be entered in the above-captioned case; (iii)
                1g        counsel for the party that supplies the Highly Confidential Information to such
                19        recipient maintains copies of the certificates and a log identifying each such
                20        recipient; and (iv) upon a showing by a party that Highly Confidential Information
                21        has been used in violation of this Order, counsel shall provide copies of the log and
                22        certificate to the Court for in camera review;
                23                           (e)    Persons who prepared, received, or reviewed the Highly
                24        Confidential Information prior to its production and who execute an agreement in
                25        the form attached hereto as Appendix A;
                26                           (~     A witness during a hearing, a deposition, or preparation
                2'7       for a deposition who is a current employee of the Party that produced the applicable
                28        documents) or who appears, based upon the document itself or testimony in a
  Ceowe~L                                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
& Moa~NG LLP                                                       -9                      CASE NO. 2:15-CV-08047 JFW(EX)
A TT()RN EYS AT LAW
          Case :15-cv-08047-JFW-E Document 82 Filed 02/21/20 Page 10 of 28 Page ID #:1377


                    1   deposition, to have specific knowledge of the contents of the documents designated
                2       "HIGHLY CONFIDENTIAL," provided such witness executes an agreement in the
                3       form attached hereto as Appendix A;
                4                          (g)    Independent experts of the Receiving Party to whom
                5       disclosure is reasonably necessary for this Action and who have signed the
                6       agreement attached as Appendix A, except that any person who is currently
                '7      employed by a direct competitor of any Party named in the Action may not receive
                g       information designated as "Highly Confidential" by the competitor party. For
                9       purposes of this provision, as it relates to GM, a "direct competitor" is a company
              10        that designs and manufactures automobiles for consumer use.
              11                                  i.      An independent expert means an individual expert
              12        and/or individual independent consultant retained or employed to advise or assist
              13        counsel in prosecuting or defending claims in the Action.
              14                                  ii.     Any person who was entitled to view Confidential
               15       and Highly Confidential Information solely as an Independent Expert,
               16       notwithstanding the fact that he or she is no longer serving as an Independent
              1~        Expert in the Action, is still bound by all provisions of this paragraph until the final
               1g       disposition of this Action, or until four years after the independent expert has last
               19       reviewed Highly Confidential Information, whichever is earlier.
              20                           (h)    Any other person to whom the Producing Party, in
              21        writing, authorizes disclosure.
              22              7.        Use of Confidential and Hi~y Confidential Information. Counsel
              23        for the Parties to whom Confidential and Highly Confidential Information has been
              24        furnished shall be responsible for restricting disclosure in accordance with the
              25        provisions of this Protective Order. Confidential and Highly Confidential
              26        Information must be stored and maintained by a Receiving Party at a location and
              2'7       in a secure manner that ensures that access is limited to the persons authorized
              28        under this Protective Order. The parties will develop, implement, maintain, and use
   CROWELL                                                                   [PROPOSED]STIPULATED PROTECTIVE ORDER
& Moatrvc LLP                                                    -1 ~                   CASE NO. 2:15-CV-08047 JFW(EX)
A TT(RNEYS AT CAW
          Case :15-cv-08047-JFW-E Document 82 Filed 02/21/20 Page 11 of 28 Page ID #:1378


                    1   appropriate administrative, technical, and physical safeguards to preserve the
                2       privacy, integrity, and confidentiality of any Confidential Information, and to
                3       prevent unpermitted use or disclosure of any Confidential or Highly Confidential
                4       Information they may receive from any person in connection with the Action.
                5                          (a)    Restricted to This Proceeding. Confidential Information
                6       and Highly Confidential Information must be used only in this proceeding for
                '7      prosecuting, defending, or attempting to settle the Action and for no other purpose,
                g       except that this Protective Order shall not be construed to prohibit GM's disclosure
                9       or production of safety-related information to a regulatory agency or governmental
              10        entity with an interest in the safety-related information. Information subject to this
              11        protective order may only be disclosed to a regulatory agency or governmental
              12        entity with an interest in the safety-related information by GM,and such disclosure
              13        shall be made pursuant to 49 CFR 512 or similar applicable rules. If other parties to
              14        this protective order have a reasonable belief that certain documents are safety-
              15        related and need to be disclosed to a regulatory agency or governmental entity, they
               16       are not prohibited from advising the regulatory agency or governmental entity that
              1~        they believe such documents were produced in this case, however, any disclosure of
               1g       such documents shall adhere to the procedure described in this Paragraph.
               19                          (b)    Acknowledgement. Subject to the restrictions contained in
              20        Paragraphs 5 and 6, the persons identified in Paragraph 5 may receive or review
              21        Confidential Information and the persons identified in Paragraph 6 may receive or
              22        review Highly Confidential Information. All persons specifically designated in
              23        Paragraphs 5 and 6 must execute the agreement attached hereto as Appendix A or
              24        affirm on the record that he or she will not disclose Confidential or Highly
              25        Confidential Information revealed during a deposition and will keep the transcript
              2C        confidential. Counsel for the parties shall retain each such executed certificate and
              27        shall keep a list identifying (1) all persons described in paragraphs 5(e), (i), (j), or
              28        (k) or 6(b), (e), (~, (g), or (h) to whom Confidential or Highly Confidential
  Caowe~L                                                                   [PROPOSED]STIPULATED PROTECTIVE ORDER
& Moewc LLP                                                      -1 1                  CASE NO. 2:15-CV-08047 JFW(EX)
A TTORNEYS AT LAW
         Case :15-cv-08047-JFW-E Document 82 Filed 02/21/20 Page 12 of 28 Page ID #:1379


                1   Information has been disclosed, and (2) all Confidential or Highly Confidential
                2   Information disclosed to such persons. Each such executed certificate and list shall
                3   be submitted to counsel for the Producing Party at the final disposition of this
                4   litigation or upon Order of the Court requiring production, whichever comes first.
                5   However, for consulting experts who were not designated as testifying experts,
                    counsel may redact the name, address, and signature of the consultant before
                ~   disclosing the executed certificate and document list for that person. To the extent
                g   the Qualified Persons described in paragraphs 5 and 6 include privileged non-
                9   testifying expert consultants, counsel for the Receiving Party shall retain each such
              10    executed certificate and shall keep a list identifying (a) all such non-testifying
              11    expert consultants to whom Confidential or Highly Confidential Information has
              12    been disclosed, and (b) all Confidential or Highly Confidential Information
              13    disclosed to such persons. In the event that a party seeks to compel the production
              14    of each unredacted and executed certificate for good cause, Counsel for the
              15    Receiving Party shall submit each unredacted and executed certificate and list to the
              16    Court for in camera inspection. Persons described in paragraph 5(b) and (c) and
              1'7   6(d) shall be covered under the signature of Counsel of Record.
              1g                       (c)    Filings. All parties shall make reasonable efforts to avoid
              19    requesting the filing of Confidential or Highly Confidential Information under seal
              20    by, for example, redacting or otherwise excluding from a submission to the Court
              21    any such Information not directly pertinent to the submission. Where not
              22    reasonably possible, any Party wishing to file a document or paper containing
              23    Confidential or Highly Confidential Information may request by motion that such
              24    Information be filed under seal. Local Civil Rule 79-5 sets forth the procedures that
              25    must be followed and the standards that will be applied when a party seeks
              2C    permission from the court to file material under seal.
              2'7                      i.     A Party may not file in the public record in the Action any
              28    Confidential or Highly Confidential Information Without written permission from
  CaoweLL                                                   _ 12_      [PROPOSED]STIPULATED PROTECTIVE ORDER
& Moa~Nc LLP                                                                      CASE NO. 2:15-CV-08047 JFW(EX)
A TTORNEYS AT LAW
          Case :15-cv-08047-JFW-E Document 82 Filed 02/21/20 Page 13 of 28 Page ID #:1380


                 1   the Designating Party or a court order secured after appropriate notice to all
                 2   interested persons. All pleadings, motions, memoranda, briefs, deposition
                 3   transcripts, discovery requests and responses, exhibits, and other documents that
                 4   produce, quote, paraphrase, summarize, or otherwise contain information from
                 5   Confidential or Highly Confidential Information, if filed with the court, shall either
              , be redacted from the court filing (either by redacting the relevant text of the
              (
                 ~   submission or redacting the entirety of any exhibit that has been designated as
                 g   Confidential and Hi~v Confidential Information) or may be filed under seal
                 9   pursuant to the rules governing sealed documents, as set forth in the applicable
               10    Local Rules.
               11                       (d)    Hearings. In the event that a Receiving Party intends to
               12    utilize Confidential or Highly Confidential Information during apre-trial hearing,
               13    such Receiving Party shall provide written notice no less than five (5) days prior to
               14    the hearing, to the Producing Party and to the Court, except that shorter notice may
               15    be provided if the Receiving Party could not reasonably anticipate the need to use
               16    the document at the hearing five(5) days in advance, in which event notice shall be
               1~    given immediately upon identification of that need. The use of such Confidential or
               1g    Highly Confidential Information during the pre- trial hearing shall be determined by
               19    agreement of the parties or by Order of the Court. Confidential or Highly
               20    Confidential information will retain its confidential status even if used at hearings.
               21                       (e)    Trial. The use of Confidential or Highly Confidential
               22    Information during the trial shall be determined by Order of the Court. Confidential
               23    or Highly Confidential information will retain its confidential status even if used at
               24    trial.
               25                       (~     Subpoena by Other Courts or Agencies. If a Party or their
               26    counsel receive a discovery request for or if another court or an administrative
               2'7   agency subpoenas or otherwise orders production of Confidential or Highly
               28    Confidential Information that any Party or other person has obtained under the
  Ceowe~~                                                     _13_        [PROPOSED] STIPULATED PROTECTIVE ORDER
& Moe~N~ LLP                                                                          CASE NO. 2:15-CV-08047 JFW(EX)
A TTORN FYS AT LAW
         Case :15-cv-08047-JFW-E Document 82 Filed 02/21/20 Page 14 of 28 Page ID #:1381


                1    terms of this Order, the Party or other person to whom the subpoena or other
                2    process is directed must notify the Producing Party in writing within five (5) days
                3    of all of the following:(a)the discovery materials that are requested for production
                4    in the subpoena;(b) the date by which compliance with the subpoena is requested;
                5    (c)the location at which compliance with the subpoena is requested;(d)the identity
                6    of the parry serving the subpoena; and (e) the case name, jurisdiction and index,
               '7    docket, complaint, charge, civil action or other identification number or other
                g    designation identifying the relevant action, administrative proceeding, or other
                g    proceeding in which the subpoena or other process has been issued. The Party
              10     subject to such discovery request or subpoena shall not produce or disclose the
              11     Confidential or Highly Confidential Information absent the written consent of the
              12     Party or third party whose Confidential or Highly Confidential Information is
              13     sought or if a court of competent jurisdiction orders the production. Further, the
              14     party or person receiving the subpoena or other process will cooperate with the
              15     Producing Party in any proceeding related thereto. The Producing Party will bear
              16     the burden and all costs of opposing the subpoena on grounds of confidentiality.
               1'7                      (g)   A Non-Party's Protected Material Sought To Be
               1g    Produced In This Litigation.
               19                             i.     The terms of this Order are applicable to
              20     information produced by a Non-Party in this Action and designated as
              21     "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL." Such Information produced
              22     by Non-Parties in connection with the Action is protected by the remedies and relief
              23     provided by this Order. Nothing in these provisions should be construed as
              24     prohibiting allon-Party from seeking additional protections.
              25                               ii.   In the event that a Party is required, by a valid
              26     discovery request, to produce allon-Party's Confidential or Highly Confidential
              2'7    Information in its possession, and the Party is subject to an agreement with the
              2g     Non-Party not to produce the Non-Party's Confidential or Highly Confidential
   CROWELL                                                              [PROPOSED]STIPULATED PROTECTIVE ORDER
& Moa~~~ r.Lr                                               -14                    CASE NO.2:IS-CV-08047 JFW(EX)
A TTORNEYS AT LAW
         Case :15-cv-08047-JFW-E Document 82 Filed 02/21/20 Page 15 of 28 Page ID #:1382


                1    Information, then the Party shall: (1) promptly notify in writing the Requesting
                2    Party and the Non-Party that some or all ofthe information requested is subject to a
                3    confidentiality agreement with allon-Party; (2) promptly provide the Non-Party
                4    with a copy of the Stipulated Protective Order in this litigation, the relevant
                5    discovery request(s), and a reasonably specific description of the information
                6    requested; and (3) make the information requested available for inspection by the
               '7    Non- Party.
                g                             iii.   If the Non-Party fails to object or seek a protective
                9    order from this court within 14 days of receiving the notice and accompanying
              10     information, the Receiving Party may produce the Non-Party's confidential
              11     information responsive to the discovery request. If the Non-Party timely seeks a
              12     protective order, the Receiving Party shall not produce any information in its
              13     possession or control that is subject to the confidentiality agreement with the Non-
              14     Party before a determination by the court. Absent a court order to the contrary, the
              15     Non-Party shall bear the burden and expense of seeking protection in this court of
              16     its Confidential and Hi~y Confidential Information.
               1'7                            iv.    With respect to any document or information or
               1g    other material that is produced or disclosed by any third party without a designation
              19     of"CONFIDENTIAL" or "HIGHLY CONFIDENTIAL," any Party may designate
              20     such material as Confidential or Highly Confidential within thirty (30) calendar
              21     days of actual knowledge of the production or disclosure of the material, or such
              22     other time as may be agreed upon by the Parties. Parties may designate such
              23     material by sending written notice of a designation to all other Parties in possession
              24     or custody of such previously undesignated material. The Designating Party shall
              25     either provide the Bates numbers) of the material in the written notice or provide a
              26     copy of the designated material bearing the appropriate legend. Within thirty (30)
              2'7    calendar days of receipt of such notice, or such other time as may be agreed upon
              28     by the Parties, any Party receiving such notice or copy of the designated material
  CaowEL~                                                               [PROPOSED]STIPULATED PROTECTIVE ORDER
& Moa~Nc LLP                                                 -15                   CASE NO. 2:15-CV-08047 JFW(EX)
A TTORNEYS AT LAW
          Case :15-cv-08047-JFW-E Document 82 Filed 02/21/20 Page 16 of 28 Page ID #:1383


                  1   pursuant to this subparagraph shall return to the Designating Party all undesignated
                  2   copies of such material in their custody or possession, shall inform the Designating
                  3   Party that all undesignated copies of such material in their custody or possession
                  4   have been discarded, or shall affix the legend to all copies of such designated
                  5   material in their custody or possession. Upon notice of designation pursuant to this
                  6   Paragraph, the Parties also shall: (i) make no further disclosure of such designated
                 '7   material or information contained therein, except as allowed under this Order; (ii)
                  g   take reasonable steps to notify any persons who were provided copies of such
                  g   designated material of the terms of this Protective Order; and (iii) take reasonable
                10    steps to reclaim any such designated material in the possession of any person not
                11    permitted access to such information under the terms of this Protective Order. No
                12    Party shall be deemed to have violated this Order for the sole reason that such
                13    material has been disclosed or used in a manner inconsistent with the subsequent
                14    designation, prior to notification of the subsequent designation.
                15                             (h)    Specific Restrictions.      Confidential or         Highly
                16    Confidential Information may not be posted on any website or Internet accessible
                17    document repository except for a hosting vendor website that is accessible only to
                1g    the Receiving Party's counsel. Receiving Parties shall not under any circumstance
                19    sell, offer for sale, advertise, or publicize the Confidential or Highly Confidential
                20    Information or the fact that such persons have obtained a party's Confidential or
                21    Highly Confidential Information.
                22                              (i)    Unauthorized Disclosure. If a Receiving Party
                23    learns that, by inadvertence or otherwise, it has disclosed Confidential or Highly
                24    Confidential Information to any person or in any circumstance not authorized under
                25    this Protective Order, the Receiving Party must immediately (a) notify in writing
                2C    the Designating Party of the unauthorized disclosures, (b) use 'its best efforts to
                2'7   retrieve all unauthorized copies of the Confidential and Highly Confidential
                28    Information, (c) inform the person or persons to whom unauthorized disclosures
   CaowE~L                                                                [PROPOSED]STIPULATED PROTECTIVE ORDER
& MOR,N~ LLr                                                '16                      CASE NO.2:15-CV-08047 JFW(EX)
A TTI)RN EYS AT LAW
         Case :15-cv-08047-JFW-E Document 82 Filed 02/21/20 Page 17 of 28 Page ID #:1384


                    1   were made of all the terms of this Order, and (d) request such person or persons to
                2       execute the agreement attached as Appendix A.
                3             8.       Return of Discovery Materials. Within ninety (90) days of the
                4       termination of any party from all proceedings related to the above-captioned case,
                5       that party, its employees, attorneys, consultants and experts must destroy or return
                6       (at the election of the Receiving Party) all originals and/or copies of documents
               '7       with Confidential Information or Highly Confidential Information; provided,
                    g   however, that the obligation to destroy or return such documents that is imposed on
                9       counsel, consultants and experts representing multiple parties shall not occur until
              10        the last of their represented parties has been terminated from the foregoing
              11        referenced proceedings. At the written request of the Producing Party, any person
              12        or entity having custody or control of recordings, notes, memoranda, summaries or
              13        other written materials, and all copies thereof, related to or containing discovery
              14        materials produced by the Producing Party (the "Discovery Materials") shall deliver
              15        to the Producing Party an affidavit certifying that reasonable efforts have been
               16       made to assure that all Discovery Materials (except for privileged communications,
               1~       work product and court- filed documents, as stated above) have been destroyed or
               1g       delivered to the Producing Party in accordance with the terms of this Protective
               19       Order. A Receiving Party is permitted to retain a list of the documents by Bates
              20        Number that are produced by a Producing Party under this Protective Order.
              21        II.   PRIVILEGES
              22              9.       No Waiver by Disclosure.
              23                           (a)   This Order is entered, inter alia, pursuant to Rule 502(d)
              24        of the Federal Rules of Evidence. If a Producing Party discloses information in
              25        connection with the pending litigation that the Producing Party thereafter claims to
              26        be privileged or protected by the attorney-client privilege or attorney work product
              27        protection ("Disclosed Protected Information"), the disclosure of the Disclosed
              28        Protected Information shall not constitute or be deemed a waiver or forfeiture of
  Caowe~~                                                                  [PROPOSED]STIPULATED PROTECTIVE ORDER
& MoR~Nc LLP                                                   -17                    CASE NO. 2:15-CV-08047 JFW(EX)
A TTORNETS AT LAW
          Case :15-cv-08047-JFW-E Document 82 Filed 02/21/20 Page 18 of 28 Page ID #:1385


                  1    any claim of privilege or work product protection that the Producing Party would
                  2    otherwise be entitled to assert with respect to the Disclosed Protected Information
                  3    and its subject matter in this proceeding or in any other federal or state proceeding.
                  4                       (b)    A Producing Party may assert in writing attorney-client
                  5    privilege or work product protection with respect to Disclosed Protected
                  6    Information. The Receiving Party must—unless it contests the claim of attorney-
                  '7   client privilege or work product protection in accordance with sub-paragraph (c)—
                  g    within five (5) business days of receipt of that writing, (i) return or destroy all
                  9    copies of the Disclosed Protected Information, and (ii) provide a certification of
                10     counsel that all of the Disclosed Protected Information has been returned or
                11     destroyed. Within five (5) business days of receipt of the notification that the
                12     Disclosed Protected Information has been returned or destroyed, the Producing
                13     Party must produce a privilege log with respect to the Disclosed Protected
                14     Information.
                15                        (c)    If the Receiving Party contests the claim of attorney-client
                16     privilege or work product protection, the Receiving Party must—within five
                1~     business days of receipt of the claim of privilege or protection—move the Court for
                1g     an Order compelling disclosure of the Disclosed Protected Information (a
                19     "Disclosure Motion"). The Receiving Party must seek to file the Disclosure Motion
                20     under seal and must not assert as a ground for compelling disclosure the fact or
                21     circumstances of the disclosure, and may not disclose, rely on or refer to any of the
                22     Disclosed Protected Information. Pending resolution of the Disclosure Motion, the
                23     Receiving Party must sequester the Disclosed Protected Information and not use the
                24     Disclosed Protected Information or disclose it to any person other than as required
                25     by law.
                26                        (d)    The parties may stipulate to extend the time periods set
                2'7    forth in sub-paragraphs(b) and (c).
                28                        (e)    Disclosed Protected Information that is sought to be
  CRowe~L                                                                   [PROPOSED]STIPULATED PROTECTIVE ORDER
& MoarHc LLP                                                    -1 g                   CASE NO. 2:15-CV-08047 JFW(EX)
A TTn RN EYS AT LAW
           Case :15-cv-08047-JFW-E Document 82 Filed 02/21/20 Page 19 of 28 Page ID #:1386


                   1   reclaimed by the parties to this case pursuant to this Order shall not be used as
                   2   grounds by any third party to argue that any waiver of privilege or protection has
                   3   occurred by virtue of any production in this case.
                   4                      (~     The Producing Party retains the burden of establishing the
                   5   privileged or protected nature of the Disclosed Protected Information. Nothing in
                   6   this paragraph shall limit the right of any party to petition the Court for an in
                   ~   camera review ofthe Disclosed Protected Information.
                   g                      (g)    If the Court sustains the claim that the material disclosed,
                   9   exchanged, produced, or discussed is Privileged Material, the Receiving Party must,
                 10    within ten (10) days of the Court's order, promptly return and/or destroy the
                 11    material and all the privileged or work product-protected material. The Receiving
                 12    Party shall advise the Producing Party in writing of the return and/or destruction.
                 13          10.       Receivin~rtv's Obliwa         n. Nothing in this Order shall relieve
                 14    counsel for any Receiving Party of any existing duty or obligation, whether
                 15    established by case law, rule of court, regulation or other source, to return, and not
                 16    to review, any privileged or work product materials without being requested by the
                 17    Producing Party to do so. Rather, in the event a Receiving Party becomes aware
                 1g    that it is in possession of what appears to be privileged documents or materials,
                 19    then counsel for the Receiving Party shall immediately (i) cease any further review
                 20    or use of that document or material, and (ii) notify the Producing Party of the
                 21    apparent production of Disclosed Protected Information, requesting whether the
                 22    documents or materials are Disclosed Protected Information. In the event the
                 23    Producing Party confirms the documents or material are Disclosed Protected
                 24    Information, the Receiving Party shall (i) promptly return or destroy all copies of
                 25    the Disclosed Protected Information in its possession and (ii) take reasonable steps
                 2C    to retrieve all copies of the Disclosed Protected Information distributed to other
                 2'7   counsel or non-parties.
                 28          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  Caows~~                                                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
& MoR~Nc LLP                                                   -19                      CASE NO. 2:15-CV-08047 JFW(EX)
A TTt)RN EYS AT LA W
          Case :15-cv-08047-JFW-E Document 82 Filed 02/21/20 Page 20 of 28 Page ID #:1387


                  1   privileged information to any person or in any circumstance not authorized under
                  2   this Stipulated Protective Order, the Receiving Party must immediately (1) notify in
                  3   writing the Designating Party of the unauthorized disclosures, (2) use its best
                  4   efforts to retrieve all unauthorized copies of the privileged information,(3) inform
                  5   the person or persons to whom unauthorized disclosures were made of all the terms
                  6   of this Order, and (4) request such person or persons to execute an agreement in the
                '
                7     form attached hereto as Appendix A.
                  g         11.         Privilege Log Production.
                  g                        (a)   Unless otherwise provided in this Order, any document
                10    falling within the scope of any request for production or subpoena that is withheld
                11    on the basis of a claim of attorney-client privilege, work product, or any other claim
                12    of privilege or immunity from discovery is to be identified by the Producing Party
                13    on a privilege log, which the Producing Party shall produce in an electronic format
                14    that allows text searching within 60 days of the production of underlying
                15    documents. For administrative purposes, an e-mail thread contained within a single
                16    document need only be recorded once on the Producing Party's privilege log, even
                1~    if a privilege is asserted over multiple portions of the thread. Redacted documents
                1g    need not be logged, provided that:(a)for emails, the bibliographic information (i.e.
                19    to, from, cc, bcc, recipients, date and time) is not redacted, and the reason for the
                20    redaction is noted on the face of the document; and (b) for non-email documents,
                21    the reason for the redaction is noted on the face of the document. Documents that
                22    are redacted shall be identified as such in a "redaction" field in the accompanying
                23    data load file.
                24                         (b)   Privilege log identification is not required for work
                25    product created by counsel, or by an agent of counsel other than a party, after
                2C    October 14, 2015, or for post-October 14, 2015 communications exchanged
                2'7   between or among (i) the Producing Party and their counsel; (ii) counsel for the
                28    Producing Party; (iii) counsel for Plaintiffs; and/or (iv) counsel for Defendant.
  Caows~~                                                      _20_       [PROPOSED]STIPULATED PROTECTIVE ORDER
& Moa~Nc LLP                                                                         CASE NO. 2:15-CV-08047 JFW(EX)
A TT(>RN EYS AT LAW
          Case :15-cv-08047-JFW-E Document 82 Filed 02/21/20 Page 21 of 28 Page ID #:1388


                     1   Privilege log identification is also not required for (i) communications between a
                 2       Producing Party and its counsel in proceedings other than those related to the
                 3       above-captioned case; (ii) work product created by a Producing Party's counsel, or
                 4       by an agent or contractor of counsel other than the Producing Party, in proceedings
                 5       other than the above-captioned case; (iii) internal communications within(A)a law
                 6       firm representing a party, or (B) a legal department of a party that is a corporation
                '7       or another organization.
                     g                      (c)     In order to avoid unnecessary cost, the parties are
                 g       encouraged to identify categories of privileged information that may be logged
               10        categorically rather than document-by-document. See Advisory Committee Note to
               11        Fed. R. Civ. P. 26(bl(51 (1993). The parties shall meet and confer on this issue and
               12        raise with the Court either:
               13                                   (i) agreements reached with respect to documents that the
               14        parties have agreed to log by category, or
               15                                   (ii) proposals for logging other than document-by-
               16        document that have been proposed by one or more Producing Parties, but which
               1~        have not been agreed to by the Receiving Parties. The parties should keep in mind
               1g        that the Court's intention is to enable the parties to minimize the cost and resources
               19        devoted to privilege logging, while enabling the Court and Receiving Party to
               20        assess the assertions of privilege made by the Producing Party.
               21        III.   MISCELLANEOUS
               22               12.      Violations of the Protective Order by a Receivin~rtv_. In the
               23        event that any person or party violates the terms of this Protective Order, the
               24        aggrieved Producing Party should apply to the Court to obtain relief against any
               25        such person or party violating or threatening to violate any of the terms of this
               2C        Protective Order. In the event that the aggrieved Producing Party seeks injunctive
               2'7       relief, it must direct the petition for such relief to this Court. To the extent the same
               28        document or categories of documents are at issue in both the above-captioned case,
   CROWELL                                                                    [PROPOSED]STIPULATED PROTECTIVE ORDER
& MOR~tvG LLP                                                     -21                    CASE NO. 2:iS-CV-08047 JFW(EX)
A TTO RNEVS AT LAW
          Case ~ k:15-cv-08047-JFW-E Document 82 Filed 02/21/20 Page 22 of 28 Page ID #:1389


                     1   the Parties will attempt first to resolve the issue in the instant case and before this
                 2       Court. The parties and any other person subject to the terms of this Protective Order
                 3       agree that this Court shall retain jurisdiction over it and them for the purpose of
                 4       enforcing this Protective Order.
                 5             13.       Violations of the Protective Order by Disclosure of Personal ~
                 6       Information. In the event that any person or party violates the terms of this ~
                 7       Protective Order by disclosing Confidential Personal Information or Highly
                 8       Confidential Information relating to an individual third party, as defined in
                 9       Paragraph 2 of this Order, or in the event that any person or party breaches the ~
               10        terms of the Protective Order in a manner that requires disclosure to a third party
               11        under pertinent privacy laws or otherwise, it shall be the responsibility of the
               12        breaching party to contact that third party and to comply with any laws or
               13        regulations involving breaches ofPersonal Information.
               14              Protective Order Remains in Force. This Protective Order shall remain in
               15        force and effect until modified, superseded, or terminated by order of the Court
               16        made upon reasonable written notice. Unless otherwise ordered, or agreed upon by
               17        the parties, this Protective Order shall survive the termination of these Actions. The
               18        Court retains jurisdiction even after termination of these Actions to enforce this
                19       Protective Order and to make such amendments, modifications, deletions and
               20        additions to this Protective Order as the Court may from time to time deem
               21        appropriate.
               22
                         Dated: February 21, 2020                KNAPP,PETERSEN & CLA~?,KF
               23
               24
               25                                                By: /s/Andre E. Jardini
                                                                     Andre E. Jardini
               26                                                    K.L. Myles
                                                                     Michael D. Carr
               27                                                    Attorneys for Plaintiffs
                                                                     ESTATE OF WILLIAM D.
               28                                                    PILGRIM, WALTER
   CROW ELL                                                                  [PROPOSED]STIPULATED PROTECTIVE ORDER
                                                                  -22-
& Moa~Hc LLP                                                                            CASE NO. 2:15-CV-08047 JFW(EX)
A TT()RNEVS AT LAW
          Case 15-cv-08047-JFW-E Document 82 Filed 02/21/20 Page 23 of 28 Page ID #:1390


                                                       GOETZMAN,CHAD REESE,
                                                       JEROME E. PEDERSON,
                2                                      A~IlVIED J. CANNON,MICHAEL
                                                       FERNANDEZ,ROY HALEEN,
                3                                      HOWARD KOPEL,ROBERT C.
                                                       MURPHY,MIKE PETERS,
                4                                      MARC ADAMS,KALEB ISLEY,
                                                       KAI QIAN,MARK ROWS,
                5                                      DALLAS WICKER,MIGUEL
                                                       QUEZADA,CHRISTOPHER
                6                                      CONSTANTINE,BRADLEY
                                                       GRANT,JOHN PARSONS,
                7                                      ROBERT L. BRIGGS,ROBERT
                                                       EDGAR,ROGER L.
                8                                      BROWNING,LYLE DUNAHOO,
                                                       AARON CLARK,ALAN
                9                                      PELLETIER,EDWIN WILLIAM
                                                       KRAUSE,FRANK JUZSWIK,S.
              10                                       GARRETT BECK,DAVID
                                                       SHELDON,JAN ENGWIS,
              11                                       ADAM BALDUCCI,ALAN
                                                       FERRER,JARED KILEY,JEFF
              12                                       KOLODZI,DEREK VAN DEN
                                                       TOP, MORRIS SMITH, ANDRES
              13                                       FREY,SHAWN BAIN, JEFFREY
                                                       M. MILLSLAGLE,ROBERT
               14                                      GEISS, LYLE BARKLEY,
                                                       DENrTIS PALMQUIST,
              15                                       ANTHONY STACK,RANDY
                                                       STANDKE,TUAN BUI,
               16                                      MATHEW EVANS,DAVID
                                                       WARD,DAVID PENROD,
               17                                      DEVRY DAMS,WILLIAM
                                                       CHURCH,EDWIN ROJAS,
               18                                      DAVID MARCARIAN,
                                                       RICHARD JENKINS, JAMES
               19                                      OSHEIM,JOHN PENDLETON,
                                                       JACK WOODALL,JOHN
              20                                       LEBAR.BENJAMIN LUKE,
                                                       individuals, on behalf of
              21                                       themselves and all others similarly
                                                       situated
              22
              23
              24
              25
              26
              27
              28
  CROWELL                                                     [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                    -23-
& MoeiNc LLP                                                              CASE NO. 2:15-CV-08047 JFW(EX)
A TTORNEYS AT CAW
         Case k:15-cv-08047-JFW-E Document 82 Filed 02/21/20 Page 24 of 28 Page ID #:1391


                1
                       Dated: February 21, 2020        CROWELL & MORING LLP
                2
                3
                                                             /s/Kathleen Ta for Soo
                4                                              Kat een Tay or Sooy
                                                                   April N. Ross
                5 !.                                              Andrew Holmer
                6'                                ISAACS CLOUSE CROSE &OXFORD LLP
                                                            Gregory R. Oxford
                7
                                                   Attorneys for GENERAL MOTORS LLC
                8
                9
              10       FOR GOOD CAUSE SHOWN,IT IS SO ORDERED.

              11
              12       DATED: 2~2d' Z~
                                                     HON. CHARLES F. EICK
              13                                     United States Magistrate Judge
              14
               15
               16
               17
              18
               19
              20
              21
              22
              23
              24
              25
              26
              27
              28
   CROWELL                                                         [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                      -24-
& MoaiNc LLP                                                                   CASE NO. 2: I S-CV-08047 JFW(EX)
A TTORNEYS AT LAW
           Case ~ k:15-cv-08047-JFW-E Document 82 Filed 02/21/20 Page 25 of 28 Page ID #:1392


                   1                                      APPENDIX A
                   2
                                            UNITED STATES DISTRICT COURT
                   3
                                          CENTRAL DISTRICT OF CALIFORNIA
                   4
                                                     WESTERN DIVISION
                   5
                   6
                   7   ESTATE OF WILLIAM D.
                   8   PILGRIM,et al.,                                 Case No.: _2:15-cv-08047 JFW(Ex)
                   9                             Plaintiffs,

                 10          vs.

                 11    GENERAL MOTORS LLC and
                       DOES 1-50 inclusive,
                 12
                                                 Defendants
                 13
                 14                                       AGREEMENT

                 15          I hereby certify that I have read the Order Protecting Confidentiality

                 16 ("Order") entered in the above-captioned action ("Action") and that I understand
                 17 the terms thereof. I agree to be bound by the Order. IfI receive documents or
                 18    information designated as Confidential or Highly Confidential, as those terms are

                 19    defined in the Order, I understand that such information is provided to me pursuant

                 20    to the terms and restrictions ofthe Order. I agree to hold in confidence and not

                 21    further disclose or use for any purpose, other than as permitted by the Order, any

                 22    information disclosed to me pursuant to the terms of the Order. I further agree to

                 23    submit to the jurisdiction of this Court for purposes of enforcing the Order and

                 24    agree to accept service of process in connection with this Action or any proceedings

                 25    related to enforcement ofthe Order by certified letter, return receipt requested, at

                 26    my principal residence, in lieu of personal service or other methods of service.

                 27           I understand that these certifications are strictly confidential, that counsel for

                 28    each party are maintaining the certifications without giving copies to the other side,

   CROWELL                                                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                -25-
& MoatNc LLP                                                                            CASE NO. 2:15-CV-08047 JFW(EX)
A TTt)RN EYS AT I.nW
         Case ~ k:15-cv-08047-JFW-E Document 82 Filed 02/21/20 Page 26 of 28 Page ID #:1393


                1   and that the parties expressly agreed and the Court ordered that except in the event
                2   of a violation of this Order, the parties will make no attempt to seek copies ofthe
                3   certifications or to determine the identities of persons signing them. I further
                4   understand that if the Court should find that any disclosure is necessary to
                5   investigate a violation of this Order, the disclosure will be limited to outside
                6   counsel only, and outside counsel shall not disclose any information to their clients
                7   that could tend to identify any certification signatory unless and until there is
                8   specific evidence that a particular signatory may have violated the Order, in which
                9   case limited disclosure may be made with respect to that signatory.
              10
              11    Dated:                                   I~

              12                                                    (Signature)
              13
              14                                                    (Typed or printed name)
               15
               16
              17                                                    (Address)
               18
               19
              20
              21
              22
              23
              24
              25
              26
              27
              28
   CROWELL                                                                [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                             -26-
St MORING LLP                                                                         CASE NO. 2:15-CV-08047 JFW(EX)
A TTORNEYS AT LAW
          Case x:15-cv-08047-JFW-E Document 82 Filed 02/21/20 Page 27 of 28 Page ID #:1394



                    1                                     ATTESTATION
                2             Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer attests that all signatories
                3       listed and on whose behalf this filing is submitted concur in this filing's content and
                4       have authorized the filing.
                5
                6       Dated: February 21, 2020                   CROWELL & MORING LLP
                7
                8                                                       /s/Kathleen Ta for Soo
                                                                          Kat een Tay or ooy
                9
                                                             Attorney for GENERAL MOTORS LLC
              10
              11
               12
               13
               14
               15
               16
               17
               18
               19
              20
              21
              22
              23
              24
              25
              26
              27
              28
  Caows~L                                                        _27_         [PROPOSED] STIPULATED PROTECTIVE ORDER
& MoRitvG LLP                                                                             CASE NO. 2:15-CV-08047 JFW(EX)
A TTORNEYS AT LAW
